Citation Nr: 0033448	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  94-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 23, 
1996, for a grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1945.  He was awarded the Purple Heart.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from  a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted a TDIU rating effective 
from August 23, 1996.

The case was previously before the Board in April 1999 when 
it was remanded to obtain additional VA treatment records of 
the veteran.  The requested development has been accomplished 
to the extent necessary.  The Board now proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  The veteran submitted a claim for a TDIU due to service-
connected disability which was received at the RO on October 
1, 1993.

2.  As of November 20, 1992, the veteran was service 
connected for an anxiety reaction, dysthymia, major 
depression, and post traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; osteoarthritis of the 
lumbar spine region with limitation of motion, evaluated as 
20 percent disabling; slight anterior wedging of the 7th 
thoracic vertebra due to old fracture, evaluated as 10 
percent disabling; and an unhealed chip fracture of the left 
lateral malleolus of the fibula with a post-operative scar 
and limitation of motion of the ankle with traumatic 
arthritis, evaluated as 10 percent disabling.  The combined 
disability rating was 60 percent.  These disabilities 
resulted from common etiology or a single accident.

3.  The veteran has a high school education.  His employment 
history includes working as a foreman and a school bus 
driver.

4.  The veteran was not shown to be precluded from 
substantially gainful employment by reason of his service-
connected disabilities prior to August 23, 1996. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 23, 
1996, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that he 
sustained multiple injuries in a parachute jump over France 
in August 1944, including a fracture of the left ankle and 
back injuries.  He was also diagnosed as having operational 
fatigue and psychoneurosis shortly after this incident.

The veteran is service connected for an anxiety reaction, 
dysthymia, major depression, and post traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from July 
25, 1962, to August 22, 1996, and as 50 percent disabling 
from August 23, 1996, forward; osteoarthritis of the lumbar 
spine region with severe limitation of motion, evaluated as 
10 percent disabling from December 8, 1948, to November 19, 
1992, as 20 percent disabling from November 20, 1992, to 
April 1, 1997, and as 40 percent disabling from April 2, 
1997, forward; slight anterior wedging of the 7th thoracic 
vertebra due to old fracture, evaluated as 10 percent 
disabling from December 8, 1948; and an unhealed chip 
fracture of the left lateral malleolus of the fibula with a 
post-operative scar and limitation of motion of the ankle 
with traumatic arthritis, evaluated as 10 percent disabling 
from May 25, 1962, to April 1, 1997, and as 20 percent 
disabling from April 2, 1997, forward.  He had a combined 
disability rating of 50 percent from July 25, 1952, to 
November 19, 1992, of 60 percent from November 20, 1992, to 
August 22, 1996, of 70 percent from August 23, 1996, to April 
1, 1997, and of 80 percent from April 2, 1997, forward. 

Review of post-service records shows that the veteran 
graduated from high school.  He was employed as machinist 
from 1945 to 1946.  He then worked in carpentry, truck 
farming, and welding.  He also worked at the post office.  In 
1963, he began working as a school bus driver on a part-time 
basis.

The veteran was examined by VA in December 1992.  He was 
diagnosed as having post-traumatic arthritis of the 
thoracolumbar spine, left ankle, right elbow, left shoulder, 
and right knee, and status post-operative total right knee 
replacement.  He reported that he had surgery on his left 
shoulder three years ago and did not have much use of it.  He 
could not completely straighten his right elbow.  He further 
stated that the right elbow occasionally "gives out."  He 
described his right knee as stiff.  There was decreased range 
of motion of the lumbar spine, left ankle, right elbow, left 
shoulder, and right knee.  The veteran's gait was essentially 
normal.

On mental disorders examination, the veteran reported that he 
worked as a bus driver for the past 21 years.  During the 
last year, he had trouble concentrating and would suddenly 
realize he was going the wrong way on a one-way street.  He 
stated that he retired at age 62 because he could not trust 
his driving.  He was treated by a psychiatrist every three or 
four months and was on medication.  He complained of constant 
back pain and was depressed all the time.  He also complained 
of impaired sleep.  His interests included working in his 
shop and watching television.  Pertinent diagnoses included a 
dysthymic disorder, moderately severe; an anxiety disorder of 
mild to moderate severity; and post traumatic osteoarthritis 
of the spine, moderately severe.

On October 1, 1993, the veteran claimed entitlement to a 
TDIU.  He reported that he worked in maintenance from 1970 to 
1986, and had lost six months from work due to illness.  He 
reportedly stopped working because of his nervous condition 
and pain in his limbs.  The veteran also provided a copy of a 
March 1986 letter written to his employer in which he 
resigned because of medical reasons, i.e., old injuries.  He 
wrote that medication and surgery had been unsuccessful 
except to relieve severe pain and provide more full range of 
movement of some of his limbs.  In addition, the veteran 
submitted a September 1981 progress report showing that he 
underwent right elbow surgery in June 1981.

In a written statement received at the RO in October 1993, 
the veteran reported that his nervous condition affected him 
such that he was isolated from other people, had a bad 
memory, and got lost.  He further stated that the pain in his 
back, shoulder, legs, knees, and ankle was so extreme that he 
had to quit his job.

In January 1994, the veteran submitted treatment records 
dated in May 1990 showing that he was diagnosed as having 
recurrent bicipital tendonitis of the left shoulder and early 
degenerative arthritis of the right knee.     

In April 1996, the veteran submitted a statement which he 
purportedly wrote in December 1992, as well as treatment 
records from Doctor's Hospital of Opelousas dated from 1980 
to 1991.  In the written statement, he indicated that he 
rested and took pain medication prior to his VA examination 
in December 1992; therefore, he was almost pain free on 
examination.  Afterward, all of his joints began hurting and 
he had difficulty standing, walking, and driving due to pain.  
Further, the veteran stated that he was forced to leave his 
prior job because of his mental and physical condition.  The 
medical records showed treatment primarily for nonservice-
connected disorders, including the left shoulder and right 
knee.  However, he underwent surgery on his service-connected 
left ankle in February 1986.  He also underwent total right 
knee replacement in October 1990. 

A May 1996 private treatment record showed that the veteran 
was diagnosed as having degenerative arthritis and 
osteoarthritis of the right acromioclavicular (AC) joint and 
osteoarthritis of the cervical spine with degenerative disc 
disease at C5-C6 and C6-C7.  His complaints included low back 
stiffness; however, he stated that his low back was really 
not that painful.  He complained of shoulder pain and stated 
that his shoulders were useless during the day.  He also 
complained of numbness of the hands.  

Also of record are treatment records of the veteran from 
Richard Harmon, M.D., dated from 1992 to 1996.  The veteran 
was treated for complaints of vertigo in September 1992; leg, 
hip and back pain in May 1995; leg pain in August 1995; joint 
stiffness and pain in September 1995; stomach problems in 
December 1995; and headaches, leg stiffness, and back pain in 
June 1996.

The RO also obtained the veteran's VA treatment records.  In 
November 1992, he stated that he was doing alright.  He still 
felt down and aggravated at times.  In January 1993, he 
stated that he felt uncomfortable around a large number of 
people.  He reported that he had a lot of pain from arthritis 
in May 1993.  In December 1993, he complained that his 
medical problems severely limited his life and made him 
depressed.  He was less nervous, but had problems with 
insomnia.  He was also less active, but still had interest in 
things.  The examiner diagnosed depressive neurosis.  In 
April 1994, the veteran reported that he was doing pretty 
well.  The examiner diagnosed depression doing better, and an 
anxiety disorder.  In July 1994, the veteran stated that he 
had problems with his memory and that he decreased his 
driving because of his memory.  He complained of low back 
pain radiating down the left leg in August 1994.  In November 
1994, he denied feeling down or depressed.  His sleep was 
fine, but his memory was declining.  In April 1995, he stated 
that he was doing alright except for arthritis which affected 
his life and memory problems.  The veteran again stated that 
he was doing alright emotionally in August 1995.  He kept 
busy doing things around his house.  In January 1996, he 
complained of problems with his memory, sleeping, and 
decreased interest.  He felt useless because of back and leg 
pain.  The examiner diagnosed neurosis and depression.

In June 1996, the veteran again submitted a statement 
complaining of joint pain, including of the back, shoulders, 
arms, and legs.  He also reported having memory problems and 
depression and being socially isolated.   

Upon VA mental disorders examination on August 23, 1996, the 
veteran complained of depression and memory problems.  He 
stated that he had not been able to work because of 
arthritis.  After service, he worked as an apprentice 
mechanic for several months, as a truck farmer for about five 
years, then as a welder for 12 to 13 years, then as a part-
time school bus driver for 21 years, and finally as a foreman 
for about 15 years.  He retired in 1986 mainly because of his 
physical health.  He used to enjoy wood work, but was unable 
to do it because of arthritis.  Pertinent diagnoses included 
dysthymia, major depression, and an anxiety disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
scale score of 50, as it related to depression.

The veteran was examined by the same examiner in October 
1996.  He stated that he was confused and very depressed, and 
used to forget to pick up children when he was driving the 
school bus.  He sometimes got lost and drove on the wrong 
side of the street.  He complained of memory loss and 
problems with concentration.  He also complained of severe 
pain in his joints and back.  Pertinent diagnoses included 
dysthymia, major depression, an anxiety disorder, and PTSD, 
with an overall GAF scale score of 50.  The examiner stated 
that the veteran had moderate impairment of his ability to 
work with persistence, pace, and concentration, primarily 
secondary to his major depression as it relates to his 
working ability.  His social isolation was very severe.  The 
examiner stated that the veteran would have a difficult time 
working because of his major depression with secondary 
forgetfulness, memory loss, concentration, attention span, an 
lack of socialization, and that even though he was able to do 
most things necessary for ordinary living, he was limited 
somewhat in that area because of lack of interest and 
motivation and a decreased energy level.

In December 1996, a VA examiner reported that because of the 
veteran's nonservice-connected left shoulder disorder, he 
could no longer perform heavy labor for a long period of time 
and that he may have difficulty working overhead.

By means of a May 1997 rating decision, the RO granted the 
veteran entitlement to a TDIU, effective from August 23, 
1996.  The veteran appealed the RO's decision to the Board.  
He stated that the conditions which caused him to be 
unemployable did so at the time of his claim in September 
1993, and that his condition had not changed substantially 
since that time.  He reportedly retired in 1986 because of 
pain and his nervous problem.  

In September 1997, a former co-worker reported that he worked 
with the veteran from the 1960s to 1986.  He became the 
veteran's supervisor and noticed that the veteran was in 
constant pain while working.  He stated that the veteran had 
to retire because of the pain and accompanying mental 
anguish.

In September 1997, a friend of the veteran also reported that 
the veteran was forced to retire in 1986 and had not been 
able to work since that time.

Frederick L. Mayer, M.D. reported in September 1997 that he 
treated the veteran for bilateral shoulder, upper extremity, 
lower extremity and knee disorders and for cervical and 
lumbar spine disorders since 1980.  The veteran underwent 
surgeries on his right knee and right elbow.

In an October 1999 written statement, the veteran argued that 
the effective date of his TDIU should be November 20, 1992, 
the date he was granted a combined disability rating of 60 
percent.  He stated that he had actually been unemployable 
since 1986.     


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  The appellant 
has been notified of the information necessary to 
substantiate his claim by means of supplemental statements of 
the case that provided notice of applicable regulations and 
the reasons and bases for the denial, and by the Board's 
prior Remand.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C. § 5103).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  The RO 
requested and received the veteran's VA treatment records.  
Also of record are his private treatment records.  There is 
no indication of any additional records which the RO failed 
to obtain.  The Board concludes that no further assistance to 
the appellant is required to comply with the duty to assist.

Further, in December 1993 the RO denied entitlement to a TDIU 
and the veteran appealed the RO's decision to the Board.  The 
Board remanded the claim for further development in March 
1996.  Following the development requested by the Board, the 
RO granted entitlement to a TDIU in May 1997.  In December 
1999, the RO found that the December 1993 rating decision 
that denied entitlement to a TDIU was not clearly and 
unmistakably erroneous.  The veteran submitted a notice of 
disagreement with this decision in May 2000.  His 
representative argues that the claim should be remanded for 
the issuance of a statement of the case and because this 
issue is inextricably intertwined with the claim on appeal.  
The Board disagrees.  As the December 1993 rating decision 
was appealed to the Board, it was not a final decision.  
38 U.S.C.A. § 7105 (West 1991).  The authority to find clear 
and unmistakable error under the provisions of 38 C.F.R. § 
3.105(a) relates only to review of final, unappealed 
decisions by the agency of original jurisdiction.  Thus, no 
claim of clear and unmistakable error can exist as a matter 
of law in the December 1993 RO decision because it was not a 
final RO decision.  Accordingly, remand for further 
adjudication of this claim is not warranted.

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The service connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a) (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for service connection or for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (2000).

The type of claim that is at issue here, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.400(o)(2) (2000).  "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

Here, the veteran first submitted his claim for a TDIU on 
October 1, 1993.  The Board must therefore determine whether 
it can be factually ascertained that the veteran was entitled 
to a TDIU rating in the one year immediately preceding the 
receipt of the October 1993 claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran has requested an effective date for a TDIU as 
early as November 20, 1992.  The Board finds that he met the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), 
effective November 20, 1992.  His service-connected 
disabilities resulted from common etiology or a single 
accident.  He sustained multiple injuries in a parachute jump 
over France in August 1944, including a fracture of the left 
ankle and dorsal and lumbar spine injuries, for which he is 
service connected.  Resolving any doubt in the veteran's 
favor, the Board also finds that his service-connected 
psychiatric disorder(s) resulted from this fall.  38 C.F.R. 
§§ 3.103, 4.3 (2000).  He was diagnosed as having operational 
fatigue and psychoneurosis shortly after this incident.  
Therefore, the Board finds that for the purposes of meeting 
the percentage requirements of § 4.16(a), the veteran had a 
single disability rated as 60 percent disabling effective 
from November 20, 1992.

However, the Board finds that the criteria for entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities were not met prior to August 23, 1996, as the 
evidence did not show that the veteran was unable to secure 
or follow a substantially gainful occupation solely by reason 
of his service-connected disabilities prior to that date.  

Although the veteran has not worked since 1986, there is no 
medical evidence in the claims file to suggest that he was 
unemployable solely the result of his service-connected 
disabilities between November 20, 1992, and August 22, 1996.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
Rather, the evidence suggests that he has several nonservice-
connected disabilities that adversely affected his 
employability, to include left shoulder, right knee, and 
cervical spine disorders.  The medical records show 
persistent complaints of and treatment for these nonservice-
connected conditions.  Indeed, Frederick L. Mayer, M.D. 
stated that he treated the veteran for several nonservice-
connected disorders, i.e., shoulders, upper extremities, 
knees, and cervical spine, since 1980. 

The veteran had a high school education and his employment 
history includes working as foreman and a bus driver.  He 
reported that he left his job as a result of his service-
connected disabilities in 1986.  However, medical records 
dated during that time period show treatment for a left 
shoulder disorder following surgery in 1985, in addition to 
surgery on his service-connected left ankle in 1986.  In his 
1986 letter of resignation, he did not specify which medical 
conditions he felt prohibited his employment.  He complained 
generally of pain and decreased range of motion in his limbs; 
however, the only limb for which he is service connected is 
his left ankle.  While his former co-worker stated that he 
noticed that the veteran was in constant pain while working, 
there is no indication as to which joints caused the veteran 
pain.  Further, the friend's statement that the veteran not 
been able to work since 1986 is not competent evidence.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
on this matter.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran's service-connected musculoskeletal 
disabilities may have prevented him from performing some 
types of employment prior to August 23, 1996, these 
conditions did not prevent him from doing all types of 
employment which were consistent with his background, such as 
supervisory work.  He worked as a foreman, evidencing some 
degree of supervisory skills.  There was no evidence of 
severe social isolation or moderate impairment in his ability 
to work as a result of his service-connected psychiatric 
disorder(s) until VA examinations in August and October 1996, 
when the examiner assigned a GAF scale score of 50.  VA 
treatment records dated from 1992 to 1996 show that the 
veteran complained of psychiatric symptoms, including memory 
problems; however, there are no medical opinions contained in 
any of these records concerning the effect of his service-
connected disabilities on his ability to work.  Further, on 
VA examinations in December 1992 the examiners did not 
discuss the degree of interference with employment caused by 
the veteran's service-connected disabilities.  The Board 
specifically remanded the case in March 1996 because the 
medical evidence of record was inadequate to support any 
finding of fact as to the veteran's ability to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  
Under these circumstances, and given the veteran's level of 
education and acquired job skills as a foreman and a bus 
driver, which would not require physical exertion, the Board 
finds that it was not factually ascertainable that the 
veteran was precluded from substantially gainful employment 
by reason of his service-connected disabilities alone prior 
to August 23, 1996.    

For the reasons noted above, the Board finds that an 
effective date for a total disability rating for compensation 
based on individual unemployability earlier than August 23, 
1996, is not warranted in this case.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 


ORDER

Entitlement to an effective date earlier than August 23, 
1996, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

